DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 September 2022 has been entered.
Claims 1, 2, 4-16, and 18-22 are currently under consideration.  The Office acknowledges the amendments to claims 1, 2, and 4-16, as well as the addition of new claims 18-22.

Claim Objections
Claims 9-11 are objected to because of the following informalities:
In claim 9, “[t]he device of claim 1 that further comprises” should apparently read --[t]he device of claim 1, further comprising--.
In claim 10, “[t]he device of claim 1 that further comprises” should apparently read --[t]he device of claim 1, further comprising--.
In claim 11, “[t]he device of claim 10 that further comprises a processor with wireless capability and that is configured” should apparently read --[t]he device of claim 10, further comprising a processor with wireless capability, wherein the processor is configured--.
In claim 11, lines 2-3: “the sensor” should apparently read --the at least one sensor--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-16, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the body" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a positioning/retrieval catheter” in line 3.  It is not clear if this is intended to be the same as the insertion device and/or extraction device, or to be a separate device.
Claim 2 also recites the limitation "the implantable device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited device.
Claim 4 recites the limitation "the transporting device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited insertion device.
Claim 5 recites the limitations "the body" in lines 1-2 and “the implantable device” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  These have been taken herein to be the same as the previously recited catheter and device.
Claim 6 recites the limitation "the transporting device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited insertion device.
Claim 6 also recites that the transporting device is configured to be an insertion device and an extraction device, yet claim 1 recites a separate extraction device, so it is not clear if this is intended to be recited in claim 6.
Claim 7 recites the limitations "the transporting device" in lines 1-2 and "the body" in line 2.  There is insufficient antecedent basis for these limitations in the claim.  These have been taken herein to be the same as the previously recited insertion device and catheter.
Claim 9 recites the limitation "the valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited valve member.
Claims 2, 4-16, and 18-22 are rejected by virtue of their dependence upon at least one rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 12, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (U.S. No. 4,932,938; hereinafter known as “Goldberg”), in view of Connors et al. (U.S. Pub. No. 2017/0079761 A1; hereinafter known as “Connors”).
Regarding claim 1, Goldberg discloses a device for bladder control management (Abstract; Fig. 1), the device comprising: a catheter 12 having a proximal end 22 and a distal end 28 and configured to be implanted within a bladder of a patient (Fig. 4; col. 4, lines 46-58; col. 6, lines 43-45), wherein a portion of the catheter comprises a lumen 20 extending towards the proximal end and is configured to allow fluid to flow therethrough, the lumen being in fluid communication with an opening 24/26 at the proximal end (col. 4, lines 53-58); a valve member 48 in fluid communication with the lumen and opening (col. 5, lines 12-24); a retaining member 30 positioned along a portion of the catheter adjacent to the proximal end, the retaining member configured to transition between an expanded configuration to retain the implantable catheter within the bladder and a collapsed configuration to allow the device to be received within and passed through a bladder neck and urethra (col. 4, lines 59-66; deflated is collapsed; col. 6, lines 51-56; inflated is expanded); and an insertion device 14 configured to be connected to the catheter (col. 4, lines 46-48) in order to properly position the catheter in the body and configured to be disconnected from the catheter when the catheter is properly positioned in the body (col. 6, lines 40-61; col. 7, lines 6-9), the insertion device comprising a container 118, wherein the container is configured to receive fluid from the lumen when the retaining member is in its expanded configuration (col. 6, line 57 – col. 7, line 5).  Goldberg fails to disclose an extraction device that is separate from the insertion device and that is configured to be connected to the distal end of the catheter when the catheter is in the body in order to pull the catheter out of the body.  Connors discloses a similar device (Abstract) that comprises an extraction device configured to be connected to the distal end of a device that is implanted within a bladder of a patient in order to pull/retrieve the implanted device out of the body (Figs. 20-23; [0188]-[0192]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goldberg with an extraction device and its connections, as taught by Connors, in order to easily retrieve the catheter from within the body.
Regarding claim 2, the combination of Goldberg and Connors discloses the invention as claimed, see rejection supra, and further discloses that the distal end comprises an attachment mechanism configured to engage a corresponding attachment mechanism on a positioning/retrieval catheter for positioning and retrieving the implantable device (Goldberg: col. 6, lines 7-11; Connors: [0190]-[0192]).
Regarding claim 4, the combination of Goldberg and Connors discloses the invention as claimed, see rejection supra, and further discloses that upon disengagement of the corresponding attachment mechanisms from one another, fluid cannot flow into the transporting device (if the transporting device is not attached to the catheter, then fluid cannot flow into the transporting device).
Regarding claim 5, the combination of Goldberg and Connors discloses the invention as claimed, see rejection supra, and Goldberg further discloses that at least the body of the implantable device is comprised of a medical grade material (col. 4, lines 49-50).
Regarding claim 7, the combination of Goldberg and Connors discloses the invention as claimed, see rejection supra, and Goldberg further discloses that the transporting device comprises a second mating structure and the body comprises a first mating structure configured to mate with the second mating structure (col. 6, lines 7-11).
Regarding claim 12, the combination of Goldberg and Connors discloses the invention as claimed, see rejection supra, and Goldberg further discloses that the distal end comprises the first mating structure (col. 6, lines 7-11).
Regarding claims 20 and 21, the combination of Goldberg and Connors discloses the invention as claimed, see rejection supra, and Goldberg further discloses that the extraction device comprises a handle or an extraction rod ([0190]-[0192]; e.g., catheter 240 may be gripped, thus comprising a handle, and is depicted as a cylindrical device, thus comprising a rod).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg and Connors as applied to claim 1 above, and further in view of Wei et al. (U.S. Pub. No. 2015/0087896 A1; hereinafter known as “Wei”).
Regarding claim 9, the combination of Goldberg and Connors discloses the invention as claimed, see rejection supra, but fails to disclose magnetics for operating the valve.  Wei discloses a similar device (Abstract) comprising magnetics for operating a valve member in order to facilitate selective and non-contact control of the valve member ([0005]-[0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goldberg and Connors with a magnetic valve member, as taught by Wei, in order to facilitate selective and non-contact control of the valve member.
Regarding claims 10 and 11, the combination of Goldberg and Connors discloses the invention as claimed, see rejection supra, but fails to disclose at least one sensor and a processor with wireless capability that is configured to communicate with the sensor.  Wei discloses a similar device (Abstract) comprising at least one sensor and a processor with wireless capability that is configured to communicate with the sensor in order to automatically control the valve based upon movement/pressure data and transmit data ([0047]-[0048]; [0101]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goldberg and Connors with a magnetic valve member, sensor, and wireless processor, as taught by Wei, in order to automatically control the valve based upon movement/pressure data and transmit data.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg and Connors as applied to claim 1 above, and further in view of Barzell et al. (U.S. Pub. No. 2005/0054995 A1; hereinafter known as “Barzell”).  The combination of Goldberg and Connors discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the container is translucent.  Barzell discloses a container 12 for collection for the bladder wherein the container is translucent in order to allow visual examination of its contents ([0046]-[0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goldberg and Connors with a translucent container, as taught by Barzell, in order to allow visual examination of its contents, such as to see how full the container is.

Allowable Subject Matter
Claims 6, 8, 13-16, 18, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 6, none of the prior art of record teaches or reasonably suggests such a device for bladder control management comprising the recited catheter, valve member, retaining member, insertion device, and separate extraction device, wherein the insertion device is also configured to be an extraction device.  Regarding claims 8, 13-16, and 18, none of the prior art of record teaches or reasonably suggests such mating structures between the insertion device and the catheter in combination with the other recited components.  Regarding claim 22, none of the prior art of record teaches or reasonably suggests such an extraction device in combination with the other recited components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791